                            IN THE UNITED STATES DISRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                     WESTERN DIVISION

                                     NO. S:20-CR-00461-2D(3)

UNITED STATES OF AMERICA

        v.                                            ORDER

SHARIF TAJUAN HEYWARD


        This matter having come before the Court on the motion of the defendant, without objection

by the United States, to move the arraignment from the term of court commencing December 14,

2020 to an earlier date, for good cause shown, the motion is allowed.

        WHEREFORE, it is ordered that the arraignment in this matter is moved to November_!_,

2020.


        The court finds that the ends of justice served by granting this extension outweigh the best

interests of the public and the defendant in a speedy trial. The period of delay necessitated by this

extension is excluded from speedy trial computation pursuant to 18 U.S.C. § 3161(h).                    \
        SO ORDERED. This 2.. Cf day of October 2020.




                                                       J     SC. DEVER III
                                                       United States District Judge




             Case 5:20-cr-00461-D Document 31 Filed 10/29/20 Page 1 of 1
